Name: 91/258/EEC: Commission Decision of 29 April 1991 on a specific measure to alleviate difficulties affecting whiting fishery in the North Sea (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance;  natural environment
 Date Published: 1991-05-22

 Avis juridique important|31991D025891/258/EEC: Commission Decision of 29 April 1991 on a specific measure to alleviate difficulties affecting whiting fishery in the North Sea (Only the Danish text is authentic) Official Journal L 126 , 22/05/1991 P. 0017 - 0019COMMISSION DECISION of 29 April 1991 on a specific measure to alleviate difficulties affecting whiting fishery in the North Sea (Only the Danish text is authentic) (91/258/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 (1), on Community measures to improve and adapt structures in the fisheries and aquaculture sector, as last amended by Regulation (EEC) No 3944/90 (2) and in particular Article 32, thereof. Whereas the whiting fishery in the North Sea is currently a mixed fisheries, particularly with cod and haddock. Whereas, given this situation, a specific measure intended to examine the possibilities for a directed whiting fishery, with the aim of reducing by-catches of cod and haddock in particular, would contribute to the aim of bringing about a balance between the ressources and the fishing fleet, Whereas this measure is intended to encourage the catching of whiting for human consumption; Whereas the expected results from the implementation of this measure could be applied throughout the North Sea and could constitute a significant element for the further development of the Common Fisheries Policy. Whereas this measure falls within the field of application of Title X of Regulation (EEC) No 4028/86. Whereas the Community should grant financial assistance to that measure; Whereas it is necessary to lay down the general requirement for that measure and the terms on which Community financial assistance will be given; Whereas the measure provided for by this Decision is in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. A specific measure for directed fishing for whiting in the North Sea for human consumption is hereby introduced. 2. The measure shall comprise two phases, phase I covering the period 1 March 1991 to 30 June 1991 and phase II covering the period 1 July 1991 to 31 December 1991. Phase II will take place only in the event of a successful conclusion to phase I, to be evaluated by the Commission on the basis of a report submitted to the Commission by the Danish authorities. 3. The details of this action are as set out in Annex I. Article 2 The Commission shall provide financial assistance for the measure introduced by Article 1. The financial assistance shall be a capital subsidy not exceeding 70 % of eligible expenditure for phase I and, in the case of the carrying out of phase II, not exceeding 60 % of the eligible cost of the total measure, covering phase I and phase II. The total subsidy shall thus not exceed ECU 594 510. The conditions for financial assistance laid down in Annex II must be observed. Article 3 The Decision is addressed to the Kingdom of Denmark. Done at Brussels, 29 April 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. ANNEX I SPECIFIC MEASURE TO ALLEVIATE DIFFICULTIES AFFECTING WHITING FISHERY IN THE NORTH SEA 1. General purpose To collect data on the possibility for a directed whiting fishery with the aim of reducing by-catches of cod and haddock in particular, for human consumption. 2. Geographical area North Sea. 3. Time table Measure phased in two periods: - phase I: 1 March - 30 June 1991 - phase II: 1 July - 31 December 1991. 4. Actions planned (a) Experimental design Approximately 1 560 hauls will be taken during a total number of 390 fishing days, using different mesh-sizes (90 mm, 70 mm and 32 mm). (b) Various actions The specific measure provides for three types of action: - daily compensation allowances per vessel, - fishing gear modification, - supervision cost. (c) Supervision Responsibility for supervising the measure will lie with the Danish Institute for Fisheries and Marine Research (Difmar), which will associate marine research institutes from other Member States. No additional cost may hereby be borne by the Commission. At the end of phase I a report will be submitted to the Commission by the Danish authorities on the results of this phase. If phase II will be carried forward, a final report covering the whole measure will be submitted to the Commission. After examining the report, the Commission shall make it available to the other Member States within the Standing Committee for the Fishing Industry. 5. Financial estimates Operation Phase I (1. 3 - 30. 6. 1991) Phase II (1. 7 - 31. 12. 1991) Total measure Eligible cost Community assistance Eligible cost Eligible cost Community assistance Ecu Ecu % Ecu Ecu Ecu % 1. Compensation to fishermen 380 375 266 262 70 380 375 760 750 456 450 60 2. Modification of fishing gear 25 350 17 745 70 25 350 50 700 30 420 60 3. Supervision 3.1. Trip-participation 69 725 48 807 70 69 725 139 450 83 670 60 3.2. Travel 8 875 6 212 70 8 875 17 750 10 650 60 3.3. Data analysis 11 100 7 770 70 11 100 22 200 13 320 60 Total 495 425 346 796 70 495 425 990 850 594 510 60 ANNEX II CONDITIONS FOR FINANCIAL ASSISTANCE 1. The financial assistance referred to in Article 1 of this Decision, hereinafter referred to as 'assistance', shall be granted in respect of the operations specified in Annex I, hereinafter referred to as 'operations'. 2. The national authorities shall guarantee the financing of expenditure not eligible for assistance. 3. The assistance shall not be granted unless the operations are completed within the time limit specified in Annex I. 4. The financial assistance will be paid following the completion of phase I and if relevant, a second payment will be made following the completion of phase II, on presentation and after verification and approval of a detailed statement of the expenditure incurred. 5. The authorities responsible for the measures shall ensure that all necessary supporting information (files, financial documents, etc.) will be kept available for inspection by the Commission. 6. All publicity concerning the operations must make clear the Community's financial involvment. 7. If the above condition are not met the Commission may decide to suspend, reduce or withdraw the assistance and to require reimbursment of sums already paid out. Such a decision may not be taken until the recipient has been given an opportunity to submit his comments within a time-limit set by the Commission.